JOHN H. McCANN, III of YORK, PENNSYLVANIA, who was admitted to the bar of this State in 1974, having pleaded guilty to violations of 21 U.S.C. 341(a)(1), 18 U.S.C. 2, 21 U.S.C. 84B, 18 U.S.C. 371, 26 U.S.C. 7201, and 26 U.S.C. 7206(1) and (2), and good cause appearing;
It is ORDERED that pursuant to R. l:20-6(a)(l), JOHN H. McCANN, III is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that JOHN H. McCANN, III be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JOHN H. McCANN, III comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.